DETAILED ACTION
Claims 1, 4-7, 9, and 11-23  are pending. Claims 1 and 15 are amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on September 29, 2022.  As directed by the amendment: claims 1 and 15 have been amended and claims 22 and 23 have been added.  Thus, claims 1, 4-7, 9, and 11-23 are presently pending in this application with claims 15-20 being withdrawn from consideration.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejection, however additional §103 rejections are made as detailed below. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 from which claim 7 depends recites that the primary yarns have a denier of at least 400.  Claim 7 broadens this to between 100 to 2,000 which includes between 100 and 400 which were previously disclaimed.  Therefore, the language of claim 7 is not further limiting.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 9, 11-14, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 5804115).
Regarding claim 1, Burton describes a wool-like multifilament yarn (BCF, col. 4, ll. 8-9, col. 3, ll. 49-50) comprising: 
(a) a plurality of texturized primary yarns formed from a first fiber-forming synthetic polymer (four strands, but more or less may be utilized, col. 7, ll. 34-40); and 
(b) at least one texturized secondary yarn formed from a second fiber-forming synthetic polymer (four strands, but more or less may be utilized, col. 7, ll. 34-40), 
wherein the denier of said texturized primary yarns is greater than the denier of said texturized secondary yarn (different denier, col. 4, ll. 36-43, the strands may have a different number of filaments per strand or total strand denier to create desired effects in the final yarn product, col. 5, ll. 38-49, therefore at least one of the strands has a greater denier than the others, see also example 7 describing denier as different between different strands, col. 10, ll. 30-34), 
wherein said first fiber-forming synthetic polymer and said second fiber-forming synthetic polymer comprise a polyamide (strands are made of nylon 6, nylon 6/6, nylon 6/9, nylon 6/10, nylon 6/12, nylon 11, nylon 12, Col. 5, ll. 6-7), 
wherein said polyamide comprises Nylon 6, Nylon 11, Nylon 12, Nylon 5,6, Nylon 6,6, Nylon 6,10, Nylon 6,12 (strands are made of nylon 6, nylon 6/6, nylon 6/9, nylon 6/10, nylon 6/12, nylon 11, nylon 12, Col. 5, ll. 6-7), or a combination thereof, 
wherein said texturized primary yarns have a denier of at least 400 and a denier per filament of at least 4 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49), and 
wherein said texturized secondary yarn has a denier of at least 200 and a denier per filament of at least 4 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49).
The yarn of Burton does not explicitly describe that the denier of the primary yarns is at least 400.  Burton does describe that the denier is between 300 and 3300.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). 
The yarn of Burton does not explicitly describe wherein said texturized primary yarns exhibit a residual elongation to break in the range of 50 to 700 percent and wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 50 to 700 percent.
The specification provides no criticality or unexpected results for these particular ranges of elongation to break, or any of the ranges including denier, number of filaments, or number of yarns such that the examiner is able to rely on rationale used by the court (MPEP 2144(III)).
It is the position of the Office that the claimed properties would be inherent if not obvious to the yarn of Burton.  It is reasonable to presume so as support for said presumption is found in the use of like materials (i.e. Nylon with particular denier, and formed in an overlapping temperature range, col. 6, ll. 24-27).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present in the yarn of Burton after formation of the primary and secondary yarns.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 4, the yarn of Burton as modified includes wherein said first fiber-forming synthetic polymer and said second fiber-forming synthetic polymer comprise the same polyamide (describes that strands need not be the same, which implies they could or could not be the same material, col. 4, ll. 59-62).  
Regarding claim 5, the yarn of Burton as modified includes wherein said texturized primary yarns and said texturized secondary yarn comprise filaments having a cross- sectional shape selected from the group consisting of round, oval, triangular, multilobal, irregular, and hollow (round, multilobal, hexagonal, elongated, hollow, etc., col. 5, ll. 13-18).  
Regarding claim 7, the yarn of Burton as modified includes wherein said texturized primary yarns have a denier in the range of 100 to 2,000 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49).
The yarn of Burton does not explicitly describe that the denier of the primary yarns is 100-2000.  Burton does describe that the denier is between 300 and 3300.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). 
Regarding claim 9, the yarn of Burton as modified includes wherein said texturized secondary yarn has a denier in the range of 200 to 750 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49).
The yarn of Burton does not explicitly describe that the denier of the primary yarns is 100-2000.  Burton does describe that the denier is between 300 and 3300.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05) 
Regarding claim 11, the yarn of Burton as modified includes wherein said multifilament yarn comprises 2 to 10 of said texturized primary yarns (four strands, but more or less may be utilized, col. 7, ll. 34-40, recites that at least one strand is different than at least one other strand, col. 3, ll. 33-45, therefore there could be 2 of the same and one different, or any other combination, one fraction is lower than the other, col. 4, ll. 40-43, which can be multifilaments, col. 4, ll. 44-47).  
Regarding claim 12, the yarn of Burton as modified includes wherein said multifilament yarn comprises only one of said texturized secondary yarn (four strands, but more or less may be utilized, col. 7, ll. 34-40, see also example 7 describing denier as different between different strands, col. 10, ll. 30-34, recites that at least one strand is different than at least one other strand, col. 3, ll. 33-45, therefore there could be 2 of the same and one different, or any other combination, one fraction is lower than the other, col. 4, ll. 40-43, which can be multifilaments, col. 4, ll. 44-47).  
Regarding claim 13, Burton as modified describes a floorcovering comprising said multifilament yarn according to claim 1 (used in carpet, col. 6, ll. 50-53).  
Regarding claim 14, Burton as modified describes a textile comprising said multifilament yarn according to claim 1 (used in carpet, col. 6, ll. 50-53).
Regarding claim 21, the yarn of Burton describes the limitations of claim 21 but does not explicitly describe wherein said texturized primary yarns exhibit a residual elongation to break in the range of 250 to 700 percent, wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 250 to 700 percent.
The specification provides no criticality or unexpected results for these particular ranges of elongation to break, or any of the ranges including denier, number of filaments, or number of yarns such that the examiner is able to rely on rationale used by the court (MPEP 2144(III)).
It is the position of the Office that the claimed properties would be inherent if not obvious to the yarn of Burton.  It is reasonable to presume so as support for said presumption is found in the use of like materials (i.e. Nylon with particular denier, and formed in an overlapping temperature range, col. 6, ll. 24-27).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present in the yarn of Burton after formation of the primary and secondary yarns.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 22, Burton discloses the limitations of claim 22 except for wherein said multifilament yarn comprises at least 4 of said texturized primary yarns shapes. 
Burton does describe that more than four strands can be utilized, that the strands can be made of multifilament, and that the strands are different than at least one other strand (col. 7, ll. 34-40, col. 3, ll. 33-45, col. 4, ll. 40-43, col. 4, ll. 44-47).
Burton sets forth that the number of color blocks (strands) is a result effective variable, wherein numbers of color blocks can be combined in a variety of ways to create numerous different color effects (col. 8, ll. 58-62).  It would have been obvious to one having ordinary skill in the art at the time the invention was made from the yarn of at least four texturized primary yarns for different color effects, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).

Regarding claim 23, Burton describes a floorcovering (used in carpet, col. 6, ll. 50-53) comprising a multifilament yarn (BCF, col. 4, ll. 8-9), wherein said multifilament yarn comprises: 
(a) a plurality of texturized primary yarns formed from a first fiber-forming synthetic polymer (four strands, but more or less may be utilized, col. 7, ll. 34-40), and 
(b) at least one texturized secondary yarn formed from a second fiber-forming synthetic polymer (four strands, but more or less may be utilized, col. 7, ll. 34-40), 
wherein the denier of said texturized primary yarns is greater than the denier of said texturized secondary yarn (different denier, col. 4, ll. 36-43, the strands may have a different number of filaments per strand or total strand denier to create desired effects in the final yarn product, col. 5, ll. 38-49, therefore at least one of the strands has a greater denier than the others, see also example 7 describing denier as different between different strands, col. 10, ll. 30-34),
 wherein said first fiber-forming synthetic polymer and said second fiber-forming synthetic polymer comprise a polyamide (strands are made of nylon 6, nylon 6/6, nylon 6/9, nylon 6/10, nylon 6/12, nylon 11, nylon 12, Col. 5, ll. 6-7), 
wherein said polyamide comprises Nylon 6, Nylon 11, Nylon 12, Nylon 5,6, Nylon 6,6, Nylon 6,10, Nylon 6,12, or a combination thereof (strands are made of nylon 6, nylon 6/6, nylon 6/9, nylon 6/10, nylon 6/12, nylon 11, nylon 12, Col. 5, ll. 6-7), 
wherein said texturized primary yarns have a denier of at least 400 and a denier per filament of at least 4 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49), 
wherein said texturized secondary yarn has a denier of at least 200 and a denier per filament of at least 4 (each strand will have a total denier between 300 and 3300, and a denier per filament between 10 and 30, col. 5, ll. 38-49), and 
wherein said texturized primary yarns and said texturized secondary yarn comprise filaments having a cross-sectional shape selected from the group consisting of round, oval, triangular, multilobal, irregular, and hollow (round, multilobal, hexagonal, elongated, hollow, etc., col. 5, ll. 13-18).
The floorcovering of Burton does not explicitly describe that the denier of the primary yarns is at least 400.  Burton does describe that the denier is between 300 and 3300.  In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). 
The floorcovering of Burton does not explicitly describe wherein said texturized primary yarns exhibit a residual elongation to break in the range of 50 to 700 percent and wherein said texturized secondary yarn exhibits a residual elongation to break in the range of 50 to 700 percent.
The specification provides no criticality or unexpected results for these particular ranges of elongation to break, or any of the ranges including denier, number of filaments, or number of yarns such that the examiner is able to rely on rationale used by the court (MPEP 2144(III)).
It is the position of the Office that the claimed properties would be inherent if not obvious to the yarn of Burton.  It is reasonable to presume so as support for said presumption is found in the use of like materials (i.e. Nylon with particular denier, and formed in an overlapping temperature range, col. 6, ll. 24-27).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties as set forth above, it would obviously have been present in the yarn of Burton after formation of the primary and secondary yarns.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burton et al. (US 5804115) as evidenced by Beccaria et al. (US 20190177885), or in the alternative as obvious over Jamieson (US 3249669).
Burton discloses the limitations of claim 6 except for wherein said first set of filaments and said second set of filaments have different cross-sectional shapes. Beccaria sets forth that the shape of a filament is a result effective variable, wherein different shapes are utilized according to the specific requirement of the yarn (para. 0128, Beccaria).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the filament sets of different shapes, for the purpose of obtaining a particular requirement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
In the alternative the yarn of Burton describes the limitations of claim 6, but does not explicitly describe wherein said texturized primary yarns comprise a first set of filaments and said texturized secondary yarn comprise a second set of filaments, wherein said first set of filaments and said second set of filaments have different cross-sectional shapes.  
In related art for yarn, Jamieson describes that different bundles of filaments in bundles have different shapes from other bundles (col. 9, ll. 33-45).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the shape of the filaments to be different from the primary to secondary texturized yarn in order to provide appealing luster and hand to the yarn (Jamieson, col. 9, ll. 44-45).
The specification provides no criticality or unexpected results for providing different shapes for the different filaments within the yarn such that the examiner is able to rely on rationale used by the court (MPEP 2144(III)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coons et al. (US 4993130) is cited for disclosing a nylon yarn that has an elongation to break of 460%.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732